Order entered December 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00831-CR

                              XAZIVER WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F15-35121-I

                                            ORDER
       Before the Court is appellant’s December 16, 2019 second motion to extend the time to

file his brief. We GRANT the motion and extend the time to January 15, 2020. Appellant is

cautioned that further extensions are disfavored and, absent extenuating circumstances, may

result in the appeal being abated for a hearing under rule 38.8. See Tex. R. App. P. 38.8(b)(3).


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE